DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electrically conductive structure” as described in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 4, 7, 11, 15 and 19 the phrase "e.g." & “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reul et al. (WO 2018/104149).

Regarding claim 1 – Reul teaches a solder bridge (figs. 2-3, 1 [page 12] Reul states, “flat conductor connecting element 1”) for a vehicle windscreen (11 [pages 16 & 2] Reul 

Regarding claim 2 – Reul teaches a solder bridge according to Claim 1, wherein the flexible electrically conductive body (figs. 2-3, 8.3) comprises a connecting portion (3.3 [page 12] Reul states, “connection region 3.3”) for providing, in use, an electrical connection from the solder bridge to a source of electrical power, e.g. the vehicle’s electrical system ([page 12] Reul states, “In order to improve the current carrying capacity, a second flat conductor connecting element 1" having the same structure is used. The second flat conductor connection element 1 ′′ is likewise connected via its third connection region 3.3 to the screw-shaped connecting element 10”).

Regarding claim 3 – Reul teaches a solder bridge according to Claim 2, wherein the flexible electrically conductive body (figs. 2-3, 8.3) is formed as a unitary body 

Regarding claim 4 – Reul teaches a solder bridge according to Claim 1, wherein the flexible electrically conductive body (figs. 2-3, body 2 within intermediate area 8.3) is fabricated from a metal foil, e.g. copper foil ([page 11] Reul states, “flat conductor 2 composed of a copper thin film”).

Regarding claim 5 – Reul teaches a solder bridge according to Claim 1, wherein the flexible electrically conductive body (figs. 2-3, body 2 within intermediate area 8.3) has a thickness of less than 100 microns ([page 4] Reul states, “the flat conductor has a thickness of from 10um to 300um”).

Regarding claim 6 – Reul teaches a solder bridge according to Claim 1, wherein the first foot portion (figs. 2-3, foot portion having element 3.1) and/or the second foot portion (foot portion having element 3.2) and/or the flexible electrically conductive body (body 2 within intermediate area 8.3) is provided with insulation (5 [page 11] Reul states, “insulating layer 5 made of polyimide”).

Regarding claim 7 – Reul teaches a solder bridge according to Claim 6, wherein the insulation (figs. 2-3, 5) is provided as a layer fabricated from a polymer, e.g. polyimide ([page 11] Reul states, “insulating layer 5 made of polyimide”).

Regarding claim 8 – Reul teaches a solder bridge according to Claim 6, wherein the insulation (figs. 2-3, 5) is between 10 to 100 microns thick ([page 13] Reul states, “insulating layer 5 has, for example, a thickness of 60 um”).

Regarding claim 10 – Reul teaches a solder bridge according to Claim 6, wherein the insulation (figs. 2-3, 5) is provided with at least one aperture (9 [page 12] Reul states, “The perforations 9 are dimensioned such that the perforations can be plugged via a bolt-shaped connecting element 10”) in the insulation (5) on a second major surface of the solder bridge ([page 14] Reul states, “the two third connection regions have to be passed through via bolts”).

Regarding claim 11 – Reul teaches a solder bridge according to Claim 6, wherein the insulation (figs. 2-3, 5) extends beyond the periphery of the flexible electrically conductive body (body 2 within intermediate area 8.3 [pages 11 & 4] Reul states, “flat conductor 2 composed of a copper thin film…The flat conductor is preferably constructed thin (i.e., small in thickness) such that the flat conductor is flexible and bendable”) to provide a border (see “border” shown on upper and lower of plan view of figure 2), the border preferably being between 0.5 to 2 mm wide ([page 13 & 4] Reul states, “the insulating layer 5 is constructed with a width of 26 mm…the flat conductor has a width of from 0.5 mm to 100 mm, preferably from 1 mm to 50 mm and in particular from 10 mm to 30 mm”; therefore Reul teaches wherein the “border” can be selected to be between 0.5 to 2mm wide).

Regarding claim 13 – Reul teaches a solder bridge according to Claim 1, wherein the first foot portion (figs. 2-3, foot portion having element 3.1) and the second foot portion (foot portion having element 3.2) extend transversely beyond the periphery of the flexible electrically conductive body (body 2 within intermediate area 8.3).

Claim(s) 14-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernhard Reul (US PG. Pub. 2010/0294566), herein referred to as Bernhard.

Regarding claim 14 – Bernhard teaches a pane (fig. 1, 1 [paragraph 0030] Bernhard states, “windowpane 1”), the pane comprising a transparent substrate ([paragraph 0012] Bernhard states, “car glass panes”; car windows are considered to be “transparent”) having an electrically conductive structure (2 [paragraph 0025] Bernhard states, “electrical conductive structure 2”) provided thereon and an electrical connector (4 [paragraph 0029] Bernhard states, “connecting element 4”) having a mounting portion (lower most drawing of figure 1 shows mounting portions of conductive foil 5 exposed from the insulation material 6) and a connecting portion (conductive foil 5 that connects the two mounting portions), the electrical connector (4) being secured to the electrically conductive structure (2) at the mounting portion (claimed structure shown in figure 1), the mounting portion (exposed conductive foil 5 shown in figure 1) comprising a flat electrically conductive body covered in insulation material (6 [paragraph 0027] Bernhard states, “insulation foil sheath 6”) and having an exposed portion and extending 

Regarding claim 15 – Bernhard teaches a pane according to Claim 14, wherein the electrical connector (fig. 1, 4) is fabricated from a conductive material, for example, a metal foil, e.g. a copper foil ([paragraph 0028] Bernhard states, “flat-conductor connecting elements are preferably composed of a pretinned copper ribbon”).

Regarding claim 16 – Bernhard teaches a pane according to Claim 14, wherein the flat electrically conductive body (fig. 1, conductive body 5 connecting the exposed mounting portions) of the electrical connector has a thickness of between 40 to 100 microns ([paragraph 0028] Bernhard states, “flat-conductor connecting elements are preferably composed of a pretinned copper ribbon with a thickness of 0.01 mm to 0.08 mm”; 10 um to 80 um).

Regarding claim 17 – Bernhard teaches a pane according to Claim 14, wherein the insulation material (fig. 1, 6) comprises polyimide ([paragraph 0028] Bernhard states, “an insulating jacket made of a tear-resistant plastic based on polyimide”).

Regarding claim 20 – Bernhard teaches a pane according to Claim 14, wherein the total thickness of the flat electrically conductive body comprising encompassing insulation is between 100 microns and 500 microns thick ([paragraph 0028] Bernhard states, “the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reul et al. in view of Bernhard Reul.

Regarding claim 9 – Reul teaches a solder bridge according to Claim 6, but fails to teach wherein a first window in the insulation is provided at the first foot portion and a second window in the insulation is provided at the second foot portion on a first major surface of the solder bridge.
 	Bernhard teaches a solder bridge (fig. 1, 4) wherein a first window (figure 1 shows a plan view having a first window exposing first foot portion (left pad 5)) in the insulation (6 [paragraph 0027] Bernhard states, “insulating foil sheath 6”) is provided at the first foot portion (left exposed copper foil 5) and a second window (figure 1 shows a plan view having a second window exposing first foot portion (right pad 5)) in the insulation (6) is provided at the second foot portion (right exposed copper foil 5) on a first major surface of the solder bridge (claimed structure shown in figure 1).


Regarding claim 12 – Reul teaches a solder bridge according to Claim 1, but fails to teach a solder bridge further comprising an adhesive tape applied to a major surface. 
 	Bernard teaches a solder bridge (figs. 1-2, 4 [paragraph 0029 & Abstract] Bernard states, “connecting element 4…flat-conductor soldered connecting element”) further comprising an adhesive tape (11 [paragraph 0032] Bernard states, “strand 11 of adhesive”) applied to a major surface (claimed structure shown in figures 1-2).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the solder bridge as taught by Reul with the adhesive tape applied to its major surface as taught by Bernard because Bernard states, “he strand 11 of adhesive can be applied easily by means of an extrusion tool over the connecting element which itself adheres to the surface of the glass pane” [paragraph 0032]. 

18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard Reul in view of Reul et al.

 	Regarding claim 18 – Bernhard teaches a pane according to Claim 14, but fails to teach wherein the insulation material is between 10 to 100 microns thick.
 	Reul teaches an insulation material (figs. 2-3, 5) wherein the insulation material (5) is between 10 to 100 microns thick ([page 13] Reul states, “insulating layer 5 has, for example, a thickness of 60 um”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the insulation as taught by Bernhard with the specific insulation thickness of between 10 to 100 microns as taught by Reul because this thickness will provide effective insulation (prevent shorting) while also maintaining a thin profile.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard Reul.

Regarding claim 19 – Bernhard teaches a pane according to Claim 14, wherein the insulation material (fig. 1, 6) extends beyond the mounting portion and connecting portion to provide a border (figure 1 shows a plan view and side view having the insulation material there around forming a “border”).

 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a border with a width (between the insulation material and the mounting portion/connecting portion) preferably between 0.5 to 2 mm wide, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. This border range will prevent unintended shorting between terminals.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Jenrich (US PG. Pub. 2017/0297130) discloses a method for shortening the process time during the soldering of electric or electronic components by means of electromagnetic induction heating.
Borger et al. (US Patent 5738554) discloses an electrical connection element for heated automobile glazing.
Yoneyama et al. (US PG. Pub. 2011/0163569) discloses a thermal mounting structure and method.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.